     Case 2:20-cv-01280-WBS-AC Document 32 Filed 03/25/21 Page 1 of 6


1

2

3

4

5

6

7

8

9                         UNITED STATES DISTRICT COURT

10                       EASTERN DISTRICT OF CALIFORNIA

11                                ----oo0oo----

12

13   SHAWNTEL STOUTT,                        No. 2:20-cv-01280 WBS AC
14                 Plaintiff,

15        v.                                 ORDER GRANTING DEFENDANT’S
                                             MOTION TO CERTIFY FOR
16   TRAVIS CREDIT UNION,                    INTERLOCUTORY APPEAL PURSUANT
                                             TO 28 U.S.C. § 1292(b)
17                 Defendant.

18

19                                ----oo0oo----

20              In this putative class action, plaintiff Shawntel

21   Stoutt claims that defendant Travis Credit Union violated

22   § 227(b)(1)(A)(iii) of the Telephone Consumer Protection Act of

23   1991 (“TCPA”), which prohibits the use of an automatic telephone

24   dialing system (“ATDS”) to call cell phones.        See 47 U.S.C.

25   § 227(b)(1)(A)(iii).     Plaintiff alleges that defendant used an

26   ATDS to call her cell phone number at least 18 times between

27   January 24, 2019, and February 26, 2020.        (See Compl. ¶¶ 20-32

28   (Docket No. 1).)
                                         1
     Case 2:20-cv-01280-WBS-AC Document 32 Filed 03/25/21 Page 2 of 6


1               On October 26, 2020, defendant filed a motion for

2    judgment on the pleadings arguing that, in light of the Supreme

3    Court’s recent decision Barr v. American Association of Political

4    Consultants, Inc., 140 S. Ct. 2335 (2020) (“AAPC”), this court

5    lacked subject matter jurisdiction over plaintiff’s TCPA claim.

6    (Docket No. 12.)    This court denied defendant’s motion on January

7    12, 2021, concluding that because the Supreme court in AAPC had

8    expressly severed the government debt exception from the

9    remainder of the statute, “holding the entire robocall ban to be

10   ineffective as to calls made between 2015 and 2020 would

11   improperly construe AAPC as having invalidated the entirety of §

12   227(b)(1)(A)(iii), rather than just the government-debt

13   exception, and thus would undermine the Court’s central purpose

14   in severing the statute.”     (Docket No. 20 at 9.)        Accordingly,

15   the court concluded that it has subject matter jurisdiction over

16   plaintiffs’ TCPA claim.     (Id.)

17              Defendant now moves to certify the court’s denial of

18   its motion for judgment on the pleadings for interlocutory appeal

19   pursuant to 28 U.S.C. § 1292(b).        (Docket No. 23.)

20   I.   Analysis
21              A district court may certify an order that is not

22   otherwise appealable when the order (1) involves a controlling

23   question of law, (2) as to which there is substantial ground for

24   difference of opinion, and (3) where immediate appeal may

25   materially advance the ultimate termination of the litigation.

26   28 U.S.C. § 1292(b).
27              All three factors are met in this case.         First, a case

28   presents a controlling question of law if the appellant’s success
                                         2
     Case 2:20-cv-01280-WBS-AC Document 32 Filed 03/25/21 Page 3 of 6


1    on appeal would result in dismissal of the case.         See Omni

2    MedSci, Inc. v. Apple Inc., No. 19-CV-05924, 2020 WL 759514, at

3    *1 (N.D. Cal. Feb. 14, 2020) (“Standing and subject-matter

4    jurisdiction are controlling issues of law.”).         If the Court of

5    Appeals were to adopt defendant’s position regarding the impact

6    of AAPC on the validity of the TCPA’s robocall ban during the

7    time period encompassed by plaintiff’s claim, it would mandate

8    dismissal of the entire action for lack of subject matter

9    jurisdiction.   This case therefore presents a controlling

10   question of law.    See id.

11              Second, a substantial ground for difference of opinion

12   exists “where ‘. . . novel and difficult questions of first

13   impression are presented.’”      Reese v. BP Expl. (Alaska) Inc., 643

14   F.3d 681, 688 (9th Cir. 2011) (quoting Couch v. Telescope Inc.,

15   611 F.3d 629, 633 (9th Cir. 2010)).       District courts across the

16   country have split on the question of whether, in light of AAPC,

17   the TCPA remains enforceable as to claims arising out of

18   allegations of calls to cell phones placed between November 2015

19   and July 6, 2020.    Compare Creasy v. Charter Commc’ns, Inc.,

20   Civil Action No. 20-1199, 2020 WL 5761117, at *6 (E.D. La. Sep.
21   28, 2020) with Trujillo v. Free Energy Sav. Co., LLC, No. 5:19-

22   cv-0272-MCS-SP, 2020 U.S. Dist. LEXIS 239730 (C.D. Cal. Dec. 21,

23   2020).   Because this issue concerns the proper interpretation of

24   a Supreme Court opinion that was recently issued, and no Court of

25   Appeals has decided the issue one way or the other, a substantial

26   ground for difference of opinion exists.        Reese, 643 F.3d at 688.
27              Third, “[a] party seeking interlocutory certification

28   must show that an immediate appeal may ‘materially advance,’
                                         3
     Case 2:20-cv-01280-WBS-AC Document 32 Filed 03/25/21 Page 4 of 6


1    rather than impede or delay, ultimate termination of the

2    litigation.”   Brecher v. Citigroup Glob. Mkts., Inc., No. 3:09-

3    cv-1344 AJB (MDD), 2012 U.S. Dist. LEXIS 198263, at *13 (S.D.

4    Cal. Mar. 6, 2012).    “Courts apply pragmatic considerations to

5    determine whether certifying non-final orders will materially

6    advance the ultimate termination of the litigation.”          United

7    States ex rel. Ling v. City of L.A., No. CV 11-974 PSG (JCx),

8    2019 U.S. Dist. LEXIS 221966, at *12 (C.D. Cal. Oct. 2, 2019)

9    (internal citation omitted).

10              Defendant argues that certifying the case for appeal

11   would materially advance the ultimate termination of the

12   litigation because an appeal would avoid expenditure of

13   significant time and resources if the Ninth Circuit ultimately

14   determines that federal jurisdiction does not exist.          See United

15   Food Grp., LLC v. Cargill, Inc., No. CV 11-7752, 2015 WL

16   13868985, at *3 (C.D. Cal. July 27, 2015).        Defendant also points

17   out that guidance from the Ninth Circuit on this issue would aid

18   other courts and litigants in the large number of TCPA cases that

19   are currently pending.     (See Docket No. 23.)

20              Plaintiff counters that an interlocutory appeal would
21   delay discovery, class certification, and trial because of the

22   stay that would accompany such an order.        Specifically, plaintiff

23   warns that she would be particularly prejudiced by a stay of

24   discovery because many telecommunications companies do not keep

25   records of telephone activity longer than four years, and thus a

26   stay would decrease the chances that she could successfully
27   recover telephone records that would form the proof of violative

28   calls at issue in this case.
                                         4
     Case 2:20-cv-01280-WBS-AC Document 32 Filed 03/25/21 Page 5 of 6


1               The court agrees with defendant that certifying its

2    prior order for interlocutory appeal would materially advance the

3    ultimate termination of the litigation by potentially avoiding

4    the expenditure of time and resources on a matter that the court

5    may not have the power to decide.       The court will therefore grant

6    defendant’s motion to certify an interlocutory appeal.

7               However, authorization of an interlocutory appeal does

8    not necessarily require a stay all proceedings in this court.

9    See 28 U.S.C. § 1292(b) (“[an] application for an appeal

10   hereunder shall not stay proceedings in the district court unless

11   the district judge or the Court of Appeals or a judge thereof

12   shall so order”).    Here, to account for plaintiff’s concern that

13   evidence may be destroyed or lost while this matter is pending in

14   the Court of Appeals, this court will permit discovery to

15   continue for the limited purpose of preserving telecommunications

16   records necessary to prove the elements of plaintiff’s claim as

17   set out in her operative complaint (Docket No. 21).

18              Plaintiff shall have the burden of requesting such

19   limited discovery.    If there is any dispute as to whether

20   specific discovery requests fall within the limited exception of
21   preserving records necessary to prove plaintiff’s case, such

22   disputes shall be resolved by the assigned magistrate judge.

23              IT IS THEREFORE ORDERED that defendant’s motion to

24   certify the court’s prior order denying its motion for judgment

25   on the pleadings for interlocutory appeal (Docket No. 23) be, and

26   the same hereby is, GRANTED.      All proceedings in this matter are
27   hereby STAYED, subject to the limited discovery exception

28   described above.
                                         5
     Case 2:20-cv-01280-WBS-AC Document 32 Filed 03/25/21 Page 6 of 6


1    Dated:   March 24, 2021

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         6
